DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment, filed on 11/28/2021 has been considered and entered. Claim 21 is amended, and claim 37 is canceled.
Allowable Subject Matter
	Claims 21-36, 38-40 are allowed over the prior art of record.
    Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 21, the prior art of record neither shows nor suggests a display apparatus comprising all the limitations set forth in claim 21, particularly comprising the limitations of one or two functional material layers each comprising an organic semiconductor; wherein: the light source is configured to emit a white light; and each of the one or two functional material layers is configured to absorb light in at least one of a range of 480 nm - 520 nm or a range of 575 nm - 600 nm to thereby reshape the white light to have blue, red, and green peaks; and the display apparatus further comprises a polarizer (POL) comprising a polymer-sustained-alignment (PSA) layer, wherein at least one of the one or two functional material layers and the PSA layer of the polarizer are configured as one same layer. 
Claims 22-36, 38-40 are allowed being dependent on allowed base claim 21,


        Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Karabi Guharay/
Primary Examiner, Art Unit 2875